Citation Nr: 9932018	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for colitis.

2.  Entitlement to an increased evaluation for pes planus and 
pronation of the feet, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for low back 
strain, chronic, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
December 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating action in December 1994, 
the RO determined that new and material evidence to reopen 
the veteran's claim of entitlement to service connection for 
history of colitis had not been submitted; the RO also denied 
the veteran's claim of entitlement to a rating over 20 
percent for low back strain, chronic.  The notice of 
disagreement with the denial of these two claims was received 
in December 1994.  A statement of the case was issued in 
January 1995.  A VA compensation examination was conducted in 
January 1995.  

By a rating action of May 1995, the RO denied the veteran's 
claim of entitlement to a compensable evaluation for service-
connected bilateral pes planus and pronation of the feet 
(also characterized in the record as "pes planus" and 
"pronated flat feet").  A notice of disagreement as to this 
denial was received in May 1995.  A statement of the case on 
the issue was mailed to the veteran in May 1995.  The 
veteran's substantive appeal as to as to all three issues 
(history of colitis, chronic low back strain, and pes planus) 
was received in June 1995.  


The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in September 1995.  A 
transcript of the hearing is of record.  In October 1995, a 
supplemental statement of the case was issued.  A VA 
compensation examination was conducted in September 1996.  A 
rating action of November 1996 confirmed the denial of the 
veteran's claims for increased ratings for chronic low back 
strain and pes planus and pronation of the feet.  A 
supplemental statement of the case, regarding all three 
issues, was issued in November 1996.  A VA compensation 
examination was conducted in March 1997.  A rating action of 
May 1997 confirmed the denial of an increased rating for 
chronic low back strain.  Another supplemental statement of 
the case was issued in May 1997.  Another VA compensation 
examination was conducted in October 1997.  Thereafter, by a 
rating action of April 1998, the RO increased the evaluation 
for pes planus and pronation of the feet from 0 percent to 10 
percent, effective May 17, 1994.  A supplemental statement of 
the case was issued in April 1998.

In November 1998, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in February 1999.  Additional VA treatment records 
were received in May 1999.  By a rating action in May 1999, 
the RO increased the evaluation for pes planus and pronation 
of the feet from 10 percent to 30 percent, effective May 17, 
1994; this rating action also confirmed the previous denial 
of the veteran's attempt to reopen his claim of service 
connection for colitis, and the denial of his claim for an 
increased rating for chronic low back strain.  A supplemental 
statement of the case was issued in May 1999.  The appeal was 
received back at the Board in August 1999.  

The Board notes the veteran originally requested a hearing 
before a member of the Board in his "Appeal to Board of 
Veterans' Appeals" (VA Form 9), received in June 1995.  
Subsequently, a letter was received from the veteran in 
September 1997, in which he stated he no longer desired such 
a hearing.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a rating decision issued 
subsequent to a notice of disagreement, which grants less 
than the maximum available rating, does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
veteran's service-connected pes planus and pronation of the 
feet remains in appellate status.  


FINDINGS OF FACT

1.  In April 1979, the RO issued a rating decision that 
denied the veteran's claim of entitlement to service 
connection for colitis.  By letter dated in May 1979, the 
veteran was notified of the denial of his claim and of his 
right to appeal, but he did not file an appeal within one 
year of the notification.  

2.  Evidence submitted since the April 1979 denial of the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration.  The evidence is 
cumulative and redundant, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's bilateral pes planus disorder is manifested 
by a marked deformity of the feet, with pain on walking and 
standing, accentuated pain on manipulation and use, 
occasional swelling, characteristic callosities, pronation of 
the feet, and the need for orthotonic inserts.  

4.  The veteran's service-connected bilateral pes planus does 
not result in more than a severe bilateral foot disability.  

5.  The veteran's service-connected chronic low back strain 
is manifested by complaints of chronic pain and moderate 
limitation of motion; there is no evidence of degenerative 
changes or narrowing of joint spaces, and there is no 
evidence of severe disability with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  




CONCLUSIONS OF LAW

1.  The April 1979 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of service connection 
for colitis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus and pronation of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).  

3.  The criteria for a rating in excess of 20 percent for 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen 
the claim of service connection for 
colitis

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the April 1979 final decision by the RO, we 
must first note that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if it were determined that the claimant 
had produced new and material evidence, the claim was 
reopened and the Board evaluated the merits of the claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated. Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  The Federal Circuit Court has held that 
the regulatory standard alone must be the test of 
materiality.  Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record. After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999).  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999). In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id.at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
colitis, is that which has been submitted since the RO's 
decision in April 1979.  


When the claim of service connection for colitis was denied 
by the RO in April 1979, the record included the service 
medical records, which showed that the veteran was seen in a 
hospital in June 1978 complaining of feeling tired for the 
past month or more; he indicated that he had diarrhea every 
time he ate.  The veteran also reported that the diarrhea 
seemed to be associated with abdominal pain, worsened by 
lying down on the stomach.  It was noted that a barium enema 
in July 1978 showed findings consistent with functional bowel 
disease.  In August 1978, a diagnosis of colitis was 
reported.  

On the occasion of a VA compensation examination in April 
1979, it was noted that the digestive system was quite 
sensitive; the veteran seemed to overreact to any touch on 
the abdomen.  No polyps, organomegaly, or masses were noted; 
rectal examination was negative, and stool guaiac was 
negative.  No hernia was noted.  There was no X-ray evidence 
of peptic ulceration, hiatal hernia or other intrinsic 
organic lesion in the esophagus, stomach, or duodenum; and 
there was no X-ray evidence of intrinsic organic lesion in 
the colon.  

As noted above, by a rating action dated in April 1979, the 
RO denied the veteran's claim of service connection for 
colitis, based upon a finding that colitis was not shown by 
the medical evidence of record.  

That portion of the evidence submitted since the April 1979 
rating action, consisting of a copy of the Physical 
Evaluation Board report dated November 8, 1978, showing that 
the veteran was diagnosed with irritable colon syndrome, is 
not new, as similar evidence was considered in April 1979.  

That portion of the new evidence which was submitted since 
April 1979, consisting of the veteran's testimony and 
contentions, and medical records dated after 1979, is not 
material, as it is not so significant that it must be 
considered to fairly decide the merits of the claim of 
service connection for colitis.  


In this regard, the Board notes that the medical evidence 
submitted is "new" in the sense that it was not previously 
of record when the RO reviewed the veteran's claim in 1979.  
However, the evidence is not material, because it does not 
tend to demonstrate that the veteran currently suffers from 
colitis.  The newly submitted evidence, including the report 
of the March 1997 VA examination, shows only that the veteran 
complains of intermittent diarrhea and cramping after eating 
fried food.  However, objective clinical findings have been 
normal, and the records do not reveal a current diagnosis of 
colitis.  For service connection, there must be evidence of 
disease or injury in service and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case, because the 
newly submitted evidence fails to show a current diagnosis of 
colitis, it does not bear directly or substantially on the 
specific matter at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

In September 1995, the veteran argued that he never had any 
stomach problems prior to service.  It was noted that the 
Physical Evaluation Board in service reported colitis as one 
of his chronic disabilities.  The veteran also reported that 
he was treated for stomach problems and colitis after service 
in the mid 1980's.  He stated that he continued to experience 
problems associated with this condition when he would eat 
fried foods; as a result, he is required to take Maalox in 
order to relieve his symptoms.  While this evidence is new 
insofar as it was not previously considered by the RO, it is 
not material, as it provides no competent evidence of a 
current gastrointestinal problem, diagnosed as colitis.

While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitation 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In view of the foregoing, the Board must point out that, even 
if we were to have determined that the recently submitted 
evidence is new and material and sufficient to reopen the 
claim, the reopened claim would still be not well grounded as 
a matter of law, because of the clear absence from the total 
record of a required element of a well-grounded claim - i.e., 
medical evidence of current diagnosis of the claimed 
disorder.  Therefore, even if the Board were to reopen the 
claim under the caselaw emerging out of the Hodge decision, 
to remand this case for readjudication would simply impose 
additional burdens upon the RO without any benefit flowing to 
the veteran.  See Winters v. West, supra, 12 Vet. App. at 
207; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Accordingly, based upon review of the relevant evidence in 
this matter, and for the reasons and bases discussed above, 
it is the decision of the Board that new and material 
evidence to warrant reopening the veteran's claim of service 
connection for colitis has not been submitted.  The law is 
clear that "the Board does not have jurisdiction to consider 
a claim which [has been] previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

II.  Increased rating for bilateral pes 
planus and pronation of the feet

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented a claim 
which is plausible.  A claim that a service-connected 
disability has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

A.  Factual background

The records indicate that the veteran entered active duty in 
January 1977.  The service medical records reflect that he 
was seen in July 1977 for complaints of pain in the arches 
following boot camp training, right more than the left; X-ray 
study of the feet revealed no evidence of fracture or 
dislocation.  He was next seen in November 1977 for 
complaints of painful feet; the pertinent diagnosis was 
bilateral flat feet.  In December 1977, corrective shoes were 
ordered for the veteran.  A Physical Evaluation Board report 
dated in November 1978 determined that the veteran was not 
fit for duty as a result of several disabilities, including 
bilateral flat feet; it was recommended that he be discharged 
from service.  

Postservice medical records, dated from 1979 to 1994, 
including reports of VA compensation examinations, show that 
the veteran received ongoing clinical evaluation and 
treatment for bilateral pes planus and pronation of the feet.  
On the occasion of a VA compensation examination in March 
1984, he indicated that he wore shoe inserts, and would 
experience pain in his arches when he did not wear the 
inserts.  Examination of the feet revealed no scars, 
swelling, or tenderness on either foot.  There was no clawing 
of the toes, or hallux valgus or rigidus.  There were no 
callosities.  A treatment note dated in June 1994 indicated 
that the veteran was seen in a podiatry clinic for complaints 
of Achilles pain.  Examination revealed pain on palpation and 
X-ray findings of small calcaneal spur of the right foot.  
The pertinent diagnosis was small calcaneal spur, right, and 
normal examination of the left foot.  

The veteran was afforded a VA examination in January 1995, at 
which time he complained of significant morning stiffness, 
with pain in his feet on prolonged weight bearing; no 
significant nocturnal pain was reported.  The veteran 
indicated that he was unemployed.  He reported noticing 
occasional swelling; however, no discoloration and no 
neurologic symptoms were noted.  The examiner indicated that 
X-rays taken in June 1994 had been essentially within normal 
limits; a small calcaneal heel spur was noted on the left 
side.  On examination, he walked with a good gait and did not 
list to either side when standing.  Range of motion in the 
ankles revealed 15 degrees of dorsiflexion and 35 degrees of 
plantar flexion, bilaterally.  The subtalar joints revealed a 
range of motion of 10 degrees pronation and 25 degrees of 
supination, bilaterally.  No neurovascular discoloration or 
tenderness was noted.  The assessment was bilateral pes 
planovalgus.  

During his personal hearing at the RO in September 1995, the 
veteran reported that doctors had told him that there was not 
much they can do for his feet except to give him some inserts 
to put in his shoes.  He related that he just had to live 
with the pain and take Motrin, and said he had been issued 
arch supports that had not really helped.  The veteran 
maintained that his feet bothered him in the morning.  He 
explained that he worked as a school bus driver and spent the 
day on his feet, so that, by the end of the day, his feet 
were usually sore.  He stated that he developed heat and 
swelling from his feet to his ankles.  The veteran also 
indicated that he occasionally developed calluses on the 
bottom of his feet.  He contended that he was unable to 
participate in any sporting activities, and he had difficulty 
getting employment.  The veteran maintained that, while he 
had been issued arch supports of various types, his shoes 
still wore out and his feet would get painful and swell.  

Received in September 1995 were VA outpatient treatment 
reports dated from November 1994 to June 1995, which show 
treatment for several disabilities.  These records do not 
reflect any complaints or treatment for pes planus.  

During a VA compensation examination in September 1996, it 
was noted that the veteran worked as a bus driver, and he was 
suffering from pes planovalgus, for which he had used 
orthotics.  Examination of the feet revealed mild pes 
planovalgus deformities.  The diagnosis was bilateral pes 
planovalgus.  A report of subsequent VA examination in March 
1997 reflects evaluation of a spine disorder.  

The veteran was afforded a VA compensation examination in 
October 1997, at which time he indicated that he had 
difficulty with his feet swelling and was required to have 
multiple pairs of shoes and boots to accommodate the change 
in the size of his feet.  He also reported that the medial 
arch of his shoe at the juncture of the sole and the leather 
would separate and blow out, despite multiple types of 
corrective shoes with custom rubber soles and rubber braces, 
steel shanks, and orthotics.  It was noted that he had been 
seen by surgeons who did not recommend surgery because of the 
likelihood of making the problem worse.  Upon clinical 
evaluation, it was noted that range of motion of the ankle 
and each toe was within normal limits, without any 
abnormality.  There was no evidence of atrophy or instability 
or painful joint motion, weakness, fatigue, or lack of 
endurance.  There were no callosities, breakdown, or skin and 
vascular changes.  His gait was characterized by a somewhat 
rolling motion, and examination of his shoes revealed early 
signs of separation along the medial aspect of his shoe at 
the juncture of the sole and the leather.  

Clinical evaluation of both feet revealed an essentially flat 
foot with no measurable arch present.  There was tenderness 
to palpation over the plantar fascia, but there was no 
abnormality of appearance of the foot, except for some slight 
swelling.  It was noted that, upon weight bearing, the foot 
tended to roll outward such that there was not proper 
alignment with the Achilles tendon, and there was some 
tenderness on manipulation of the area.  The examiner 
indicated that he did not find any degree of valgus or 
forefoot and midfoot malalignment.  X-ray study of the feet 
revealed no significant abnormality in the left foot, but a 
calcaneal spur was present in the right foot.  The pertinent 
diagnosis was pes planus, bilateral.  

The veteran was afforded another VA examination in February 
1999, at which time it was noted that he worked for the 
Department of Transportation of the State of New Hampshire.  
He drove heavy equipment and at times also performed hard 
labor work.  It was also noted that the veteran was able to 
work with his disability, provided he did not do excessive 
walking or standing.  He complained of pain, off and on, in 
both arches; he stated that the pain was present on walking 
and standing.  He did not complain of weakness.  He indicated 
that he also had stiffness in both arches, as well as 
occasional swelling on the medial aspects of both ankles.  
There was no heat, but there was occasional redness of both 
medial aspects of the ankles, due to malfitting shoes.  It 
was noted that he had fatigability of both ankles and a lack 
of endurance in both ankles and feet.  He had pain on 
standing and walking in both arches, but he had no pain at 
rest.  The veteran reported that flare-ups occurred once a 
week and lasted for a day; they were precipitated by walking 
and standing.  During flare-ups, he would lose 50 percent of 
function of either foot.  He related that flare-ups were 
relieved by getting off his feet and taking Motrin; he noted 
that he had orthotics that he used from time to time and he 
had inserts in his shoes.  

On examination, there was objective evidence of marked 
deformity of the right foot, as it was pronated.  There was 
pain on pressure along the longitudinal arch.  There were 
callosities of the right foot located on the great toe and 
medial aspect, measuring 3/4 x 1/2 inch in diameter.  The pes 
planus of the right foot was moderate to severe.  Examination 
of the left foot revealed swelling inferior to the inferior 
malleolus, due to the pes planus.  There was objective 
evidence of marked deformity of the left foot.  There was 
pain on manipulation along the longitudinal arch.  There were 
callosities of the left great toe, measuring 3/4 x 1/2 inch in 
diameter on the medial aspect.  The pes planus would be 
moderate to severe of the left foot.  It was noted that the 
veteran walked with both feet pronated and he had pain in the 
right foot arch on ambulation.  There was a slight wobbling 
of his gait.  Both shoes wore on the lateral aspect of the 
heels.  There were no skin or vascular changes.  He was able 
to stand, squat, and rise on his toes and heels.  He had 
difficulty walking, with supination and pronation of both 
feet.  There were no hammertoes or clawfoot.  Upon 
examination of the Achilles tendon, weight bearing and non-
weight-bearing, there was 10-inch valgus on the right and 10-
inch valgus on the left; these were not corrected by 
manipulation.  There was pain on inversion and eversion of 
the ankles.  There was definite displacement of the talus 
bilaterally.  The pertinent diagnosis was bilateral pes 
planus, symptomatic, moderate to severe degree; the examiner 
stated that additional limitation of functional impairment 
during flare-ups would be 50 percent.  

Received in May 1999 were VA outpatient treatment reports 
dated from March 1986 to May 1999, reflecting ongoing 
treatment for several disabilities, including symptoms 
associated with pes planus.  


B.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The RO has evaluated the veteran's service-connected 
bilateral pes planus at the 30 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under this section, a 30 
percent evaluation is warranted for severe bilateral flat 
feet, with objective evidence of marked deformity (such as 
pronation and abduction), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.  

After careful review of the evidentiary record, the Board 
finds that the objective medical evidence, and the veteran's 
testimony, shows that the veteran's bilateral pes planus 
disability most closely resembles the criteria for a 30 
percent evaluation under Diagnostic Code 5276.  There is no 
evidence of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Consequently, 
although the veteran's bilateral pes planus produces a severe 
impairment of the feet, the clinical findings do not reflect 
a disability that merits a rating in excess of 30 percent 
disability.  

We observe that the veteran's representative, in an Informal 
Hearing Presentation before the Board in September 1999, 
asserted that the 1999 VA examination of the feet indicated 
that the veteran experiences flare-ups of his pes planus such 
as to warrant the next higher rating of 50 percent.  The 
representative referred to a precedential judicial decision 
in the case of DeLuca v. Brown. 

In DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the United 
States Court of Appeals for Veterans Claims held that 
38 C.F.R. §§ 4.40, 4.45 are not necessarily subsumed by 
diagnostic codes under which a veteran's disabilities are 
rated on the basis of range of motion, and that the Board 
must consider the "functional loss" attributable to a 
musculoskeletal disability under 38 C.F.R. § 4.40, in 
conjunction with any consideration of the veteran's 
disability under the diagnostic codes.  We note, however, 
that Diagnostic Code 5276, acquired flat foot, does not 
evaluate the veteran's foot disability merely with respect to 
loss of range of motion, but on the overall disability due to 
pes planus.  Therefore, sections 4.40 and 4.45, with respect 
to pain on motion, are not applicable.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

In any event, the Board has not ignored the veteran's flare-
ups, as described in the VA examination.  We have considered 
the fact that, approximately one day each week, he 
experiences additional functional loss due to pain in his 
feet.  In this regard, we must point out that neither the 
DeLuca decision nor VA regulations provide for ratings to be 
assigned on the basis of the absolutely worst symptoms which 
can be gleaned from the evidence of record.  Upon review of 
the overall disability picture, we find that the findings in 
this case support the currently assigned rating for severe 
impairment of the feet, and no higher.  



III.  Increased rating for chronic low 
back strain

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented a claim 
which is plausible.  A claim that a service-connected 
disability has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

A.  Factual background

The service medical records reflect that the veteran fell 
down a flight of stairs in August 1977 and injured his back; 
thereafter, he began experiencing chronic back pain.  The 
veteran was admitted to a hospital in January 1978 for 
evaluation of his low back pain; he indicated that his back 
pain was aggravated by lifting heavy objects and standing for 
long periods.  He also complained of occasional transient 
tingling and numbness in lower extremities since the 
accident.  The pertinent diagnosis was low back pain; it was 
determined that he was not fit for full duty.  A Physical 
Evaluation Board report, dated in November 1978, determined 
that the veteran was not fit for duty as a result of several 
disabilities, including bilateral flat feet; it was 
recommended that he be discharged from service.  

Postservice medical records, dated from 1979 to 1995, 
including reports of VA compensation examinations, show that 
the veteran received ongoing clinical evaluation and 
treatment for low back pain.  On the occasion of a VA 
compensation examination in March 1984, he indicated that 
treatment for his back pain since service consisted of 
chiropractic manipulation.  The veteran indicated that he had 
worked for three years as an auto salesman; he stated that 
the back pain caused difficulty lifting, running, and 
walking.  Examination of the back revealed no scars; there 
was mild muscle spasm, mild tenderness, and mild limitation 
of motion.  He had normal heel and toe walking.  Gait and 
carriage were normal.  X-ray study of the lumbar spine was 
negative.  The pertinent diagnosis was low back strain, 
chronic, to include history of trauma, manifested by pain, 
muscle spasm, tenderness, limitation of Motrin and positive 
sign.  Similar findings were reported during a VA examination 
in March 1986.  A treatment report dated in August 1990 
reflects complaints of low back pain.  A treatment report 
dated in January 1994 described veteran's low back pain as 
"not so bad/unchanged."

At his personal hearing in September 1995, the veteran 
indicated that he suffered from leg pain and cramps, 
especially after sitting for several hours.  The veteran 
testified that he also suffered spasms in the back; he stated 
that back pain was aggravated by changes in the weather, and 
was worse during the winter.  The veteran indicated that he 
had been issued a back brace; he explained that he did not 
wear that back brace often because it was very uncomfortable.  
He reported that he was currently taking Motrin for his back 
pain.  

Received in September 1995 were VA outpatient treatment 
reports dated from November 1994 to June 1995, which show 
treatment for several disabilities.  These records do not 
reflect any complaints or treatment for low back pain.  

During a VA compensation examination in September 1996, it 
was noted that the veteran worked as a bus driver, and that 
he experienced low back pain with radiation of pain into both 
lower extremities.  On examination, it was noted that he 
walked with a good gait; he did not list to either side when 
standing.  Range of motion in the lumbar spine reflected 75 
degrees of flexion, 15 degrees of extension, and 15 degrees 
of side bending, bilaterally.  He had mild pain on extremes 
of motion.  No spasm was palpated.  Straight leg raising was 
negative, bilaterally.  Neurologically, the veteran was 
reported to be intact.  Deep tendon reflexes were bilateral 
and equal.  X-ray study of the back was negative.  The 
diagnosis was chronic lumbar strain.  

The veteran was afforded another VA examination in March 
1997, at which time he indicated that he had had daily back 
and leg pain since service; he denied any bowel or bladder 
complaints.  He did not have any back pain with coughing or 
sneezing.  He indicated that his back and leg pain improved 
by changing position.  On examination, it was noted that 
percussion over the lower back caused the veteran to complain 
of discomfort in the mid-lumbar region.  Straight leg raising 
also caused him to complain of mid-lumbar discomfort.  
Examination of the lower extremities failed to reveal atrophy 
or fasciculation.  Strength was full in both lower 
extremities, both proximally and distally.  Upper extremity 
strength was likewise full.  Reflexes were 2+, brisk, and 
symmetric above and below the waist.  There was normal 
appreciation of pin-prick over the upper extremities, lower 
extremities and trunk; likewise, cotton was well perceived in 
those areas.  He was able to stand on toes and heels; Romberg 
was negative.  The examiner stated that current neurologic 
examination failed to show focal abnormality; the most likely 
situation was one of chronic lumbar strain.  The examiner 
opined that, while at times he may irritate some lumbar nerve 
elements, he did not have evidence of acute or chronic 
radiculopathy or myelopathy.  

B.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


The veteran's chronic low back strain has been evaluated 
under 38 C.F.R. Part 4, Diagnostic Code (DC) 5295, which 
provides that lumbosacral strain, with slight subjective 
symptoms only, warrants a zero percent rating.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent evaluation.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted where there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The veteran is currently assigned a 20 percent disability 
rating for his chronic low back strain under DC 5295.  The 
current rating contemplates muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  We find that the evidence of record does 
not show the veteran was found with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, to warrant a 
higher evaluation.  In this regard, we have considered the 
entire record and taken note of the veteran's complaints of 
back pain and the effects on his daily activities.  However, 
the veteran's contention that he is entitled to a higher 
rating is simply unsupported by the medical evidence of 
record, which indicated, in September 1996, that there were 
no neurovascular deficits.  In September 1996, he was able to 
bend forward to 75 degrees, and he had lateral motion to 15 
degrees bilaterally; it is noteworthy that the veteran had no 
spasms in the back, he did not list to either side when 
standing, and he walked with a good gait.  There was no 
postural abnormality or fixed deformity noted on examination.  


The veteran's low back strain could also be rated on the 
basis of limitation of motion.  Limitation, where severe, is 
rated at 40 percent.  38 C.F.R. Part 4, DC 5292 (1999).  As 
the veteran has not been objectively shown to have severe 
limitation of motion due to his chronic low back strain, an 
increased rating under the criteria is not for application.  
As noted above, in September 1996, he had flexion to 75 
degrees, extension to 15 degrees, and lateral flexion to 15 
degrees.  These numbers do not reflect severe limitation of 
motion.  Thus, while we appreciate the veteran's sincere 
belief in the merits of his claim for an increased rating for 
chronic low back strain, the actual objective findings do not 
support a finding that the assignment of an increased 
evaluation is warranted under DC 5295.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
restriction in motion involving the lumbar spine, including 
weakened movement, excess fatigability and loss of functional 
ability due to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, while the Board notes that while 
the veteran has complained of persistent back pain and spasms 
for which he has been issued a back brace, his disability has 
stabilized with the use of medications.  Again, there is no 
evidence of any neurological or sensory deficits on recent VA 
examinations.  In fact, the VA examiner in March 1997 
indicated that current neurologic evaluation failed to show 
focal abnormality; he did not have evidence of acute or 
chronic radiculopathy or myelopathy.  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's low back, as to warrant the assignment of a 
higher disability rating predicated on 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and, therefore, an increased 
rating for the veteran's chronic low back strain is not 
warranted at this time.  





ORDER

New and material evidence not having been submitted, the 
claim for service connection for colitis is denied.  

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus and pronation of the feet is denied.  

Entitlement to a rating in excess of 20 percent for chronic 
low back strain is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals



 

